Citation Nr: 1242309	
Decision Date: 12/11/12    Archive Date: 12/20/12

DOCKET NO.  02-00 702	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for a disability manifested by breathing problems, cold sweats and high fever, claimed as due to an undiagnosed illness.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel


INTRODUCTION

The Veteran had active service from August 1988 to September 1991 and from September 2002 to November 2003.  

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a December 2000 decision by the RO which denied, in part, service connection for the disability at issue on appeal.  A hearing at the RO was held in September 2002.  The Board remanded the appeal for additional development in December 2004, October 2008, July 2010, and November 2011.  


FINDINGS OF FACT

1.  The Veteran served in Southwest Asia during Desert Storm in a combat unit.  

2.  There is an approximate balance of evidence addressing the question of whether the Veteran has a current respiratory disability related to service.  


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, a respiratory disability; bronchitis/bronchitic asthma/industrial asthma was incurred in service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The VA has a duty to provide notification to the Veteran with to respect establishing entitlement to benefits, and a duty to assist with development of evidence under 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159(b).  Since the Board is granting the benefit sought on appeal, no discussion of VA's duties to notify and assist is warranted.  

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).  The second and third elements may be established by showing continuity of symptomatology.  Continuity of symptomatology may be shown by demonstrating "(1) that a condition was 'noted' during service or any applicable presumption period; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology."  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); see also Davidson, 581 F.3d at 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board"). 

Because the Veteran served in the Southwest Asia Theater of operations during the Persian Gulf War, service connection may also be established under 38 C.F.R. § 3.317.  Under that section, service connection may be warranted for a Persian Gulf Veteran who exhibits objective indications of a qualifying chronic disability that became manifest during active military, naval or air service in the Southwest Asia theater of operations during the Persian Gulf War.  For disability due to undiagnosed illness and medically unexplained chronic multi symptom illness, the disability must have been manifest either during active military service in the Southwest Asia theater of operations or to a degree of 10 percent or more not later than December 31, 2016.  See 76 Fed. Reg. 81834 (Dec. 29, 2011) (to be codified at 38 C.F.R. § 3.317(a)(1)).  

The Veteran submitted his claim for the benefits at issue here in 2000.  Obviously, many years have passed since that time.  The delay in arriving at a conclusion may be attributed to a number of factors including the claimed disability's initial characterization as an undiagnosed illness, and the obvious complications that arise from that; the Veteran's subsequent service on a second period of active duty (2002-2003) and the additional opportunity this provides for in-service incurrence of disability; and the lack of clarity in the language employed in the medical opinions that were obtained as the development of the case proceeded.  Nevertheless, at this juncture it appears that with the resolution of reasonable doubt in the Veteran's favor, the evidence is sufficient for obtaining a final result.  

The facts may be briefly stated.  The Veteran, who served with a combat unit in Southwest Asia during Desert Storm, is shown to have developed in the mid-1990's, the symptoms for which he seeks service connection.  These were ultimately attributed to variously diagnosed respiratory disorders.  The question then becomes whether such a respiratory disorder had its onset in service.  A number of VA medical opinions have been obtained to address that question.  Those dated in January 2009 (with its February 2010 addendum), and in August 2010 may be read as effectively concluding that bronchitis/bronchitic asthma/industrial asthma was likely caused by the Veteran's exposure to environmental pollutants as would have occurred during his Desert Storm service.  Citation to a website, and a medical treatise was included in the explanation.  A more recent opinion was to the effect that the Veteran simply did not have any current respiratory disorder.  

The evidence required to warrant a grant of disability benefits does not have to be conclusive.  The question is whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107(b).  Here, the question is not whether any disability shown during the appeal period and linked to service may be compensable.  Rather, it is whether the claimed disability was incurred in service.  From the record before the Board at this time, it may not be concluded that the evidence preponderates against the claim.  With VA medical opinions both for and against the conclusion that the Veteran has a respiratory disorder linked to his military service, the reasonable doubt that thus arises must be resolved in favor of the Veteran.  Accordingly, the evidence presents a basis for awarding service connection for respiratory disability; bronchitis/bronchitic asthma/industrial asthma.  


ORDER

Service connection for a respiratory disability; bronchitis/bronchitic asthma/industrial asthma is granted.  



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


